304 So. 2d 543 (1974)
Harry L. BASSETT, As Personal Representative of the Estate of the Late Thomas Emil Meyer, etc., et al., Plaintiffs,
v.
MERLIN, INC., a Florida Corporation, etc., et al., Defendants.
No. 74-1360.
District Court of Appeal of Florida, Third District.
December 10, 1974.
Whitman & Wolfe, Miami, for plaintiffs.
Walton, Lantaff, Schroeder, Carson & Wahl, Miami, for defendants.
Before HENDRY, HAVERFIELD and NATHAN, JJ.
*544 HAVERFIELD, Judge.
This cause comes to us by way of certified question pursuant to FAR 4.6, 32 F.S.A.
Thomas Emil Meyer, a Swiss national, was killed in an automobile accident near Florida City on May 18, 1973. Plaintiff, Harry L. Bassett, as personal representative of the Estate of Thomas Emil Meyer, filed suit pursuant to §§ 768.16-768.27, Fla. Stat., F.S.A. on behalf of the deceased and his parents as sole survivors.
Thomas Meyer was killed instantly. At the time of the accident he was over 21 years of age, was not married, had no children and did not contribute to the support of any person. His parents are his only survivors as defined by § 768.18(1), Fla. Stat., F.S.A.
The following question, which the trial judge certified for our determination, was presented:
WHERE DECEDENT WAS OVER 21, UNMARRIED, LEFT NO CHILDREN AND NO ONE DEPENDENT ON HIM, CAN HIS PARENTS RECOVER NET ACCUMULATIONS UNDER § 768.21(6)(a)?
or
ARE PARENTS OF A DECEASED ADULT LINEAL DESCENDANTS WITHIN THE MEANING OF § 768.21(6)(a)?
We reply in the negative.
The word "descendants" connotes those persons who are in the blood stream of the ancestor. In re Hewett's Estate, 153 Fla. 137, 13 So. 2d 904 (1943). Black's Law Dictionary defines the word as "One who is descended from another, a person who proceeds from the body of another such as a child, grandchild, etc., to the remotest degree. The term is the opposite of `ascendant.[1]'" [emphasis supplied]
Thus, it is abundantly clear that the parents of a deceased adult are ascendants and therefore we conclude they cannot be considered lineal descendants within the meaning of § 768.21(6)(a).
The certified question having been answered in the negative, we hereby remand the cause to the trial court for further proceedings consistent herewith.
It is so ordered.
NOTES
[1]  Black's defines ascendants as "persons with whom one is related in the ascending line; one's parents, grandparents, great-grandparents, etc.